In the Supreme Court of Georgia


                                     Decided: March 8, 2022


                  S22A0289. HOOPER v. THE STATE.


      ELLINGTON, Justice.

      A jury found Timone Hooper guilty of murder, attempted

armed robbery, and possession of a firearm during the commission

of a crime arising out of a shooting that killed Lawrence Bryan and

wounded Keron Brown. 1 On appeal, Hooper contends that he


      1  The attempted robbery and shooting occurred on August 7, 2015. On
July 12, 2017, a Chatham County grand jury returned an indictment against
Hooper for malice murder (Count 1), felony murder (Counts 2 through 5),
attempted armed robbery against Bryan (Count 6), aggravated assault against
Bryan (Counts 7 and 8), possession of a firearm by a convicted felon (Count 9),
attempted armed robbery against Brown (Count 10), aggravated assault
against Brown (Counts 11 and 12), and five counts of possession of a firearm
during the commission of a crime (Counts 13 through 17). On February 20,
2019, the grand jury returned a superseding indictment charging Hooper, in
addition to the 17 offenses charged in the original indictment, with three
counts of terroristic threats with intent to retaliate against two of the State’s
witnesses and three counts of influencing a witness (Counts 18 through 23). At
a trial that ended on August 23, 2019, a jury found Hooper guilty on Counts 1
through 17 and not guilty on Counts 18 through 23. The trial court sentenced
Hooper to serve life in prison on Count 1, and to prison terms of 30 years on
Count 6, 10 years on Count 9, 30 years on Count 10, 5 years on Count 13
(possession of a firearm during the commission of Bryan’s murder), and 5 years
received ineffective assistance based on his counsel’s failure to

request a jury instruction on the requirement that confessions be

corroborated, and he contends that the trial court plainly erred in

failing to give that instruction sua sponte. Hooper also contends that

the trial court violated his constitutional right to a public trial by

excluding spectators from the courtroom in order to question a juror

about her acquaintance with a potential witness. For the reasons

explained below, we affirm.

      Pertinent to Hooper’s arguments on appeal, the evidence

presented at trial showed the following. Brown, the surviving victim,

testified as follows. On the night of August 6, 2015, Brown and

Bryan, who were longtime close friends, went to an apartment on

Duane Court in Savannah to gamble. Brown and Bryan, who was

known as “LB,” were at the apartment “shooting dice” with several


on Count 16 (possession of a firearm during the commission of the attempted
armed robbery of Brown). The remaining counts were vacated as a matter of
law or merged with other counts for sentencing purposes. Hooper filed a timely
motion for new trial, which he amended on January 28 and February 10, 2020.
The trial court conducted a hearing on the motion on February 11, 2020, and
denied the motion on September 1, 2021. Hooper filed a timely notice of appeal.
The case was docketed in this Court to the term beginning in December 2021
and submitted for a decision on the briefs.
                                      2
other people until around midnight. After Brown and Bryan exited

the apartment, two people ran toward them, as if intending to tackle

them. The unknown men wore dark clothing, their faces were

covered, and both had guns. Brown struggled with one of the men,

and they both fell to the ground. The man got up and fired his gun

at Brown as he ran away, striking Brown in the chest. Brown heard

10 to 12 more gunshots and then ran through the driveway between

buildings to find Bryan. Bryan was sitting on the ground, his shirt

bloody. At 12:37 a.m., Brown called 911 with Bryan’s phone and

yelled for others in the apartment to come help him.

     Rickardoe Sabb testified as follows. Sabb had been gambling

with Brown and Bryan that night. Just after Brown and Bryan left

the apartment, Sabb heard eight to ten gunshots and then heard

Brown yelling for help. Sabb went to assist and helped the wounded

men into Bryan’s car. Bryan collapsed on the way to the hospital and

was later pronounced dead as a result of a gunshot wound to the

chest.

     Officers responding to the 911 call completely blocked off

                                 3
Duane Court until 7:00 to 7:30 a.m. the following morning, August

7. Investigators collected six 9mm shell casings in the area of the

shooting, which a firearms examiner testified had all been fired from

the same Glock 9mm pistol. Four bullets were collected during

Bryan’s autopsy; they were also consistent with being fired from a

Glock 9mm pistol.

     Tiffany Chisholm testified as follows. In August 2015, she was

dating Hooper, and he usually stayed at her apartment and

sometimes drove her car, a gold 2007 Chevy Malibu. Hooper was

driving Chisholm’s car on the night of the shooting. When Hooper

did not return to Chisholm’s apartment at the expected time that

night, she sent him a text message asking where he was, and he

responded that he could not move her car because the road was

blocked off. He returned to her apartment at about 8:00 a.m. on

August 7. After Bryan’s murder, Chisholm found a black mask and

a black hoodie in the back of her car.

     An investigator testified that the only road closure in

Savannah on the night of the shooting was Duane Court for the

                                  4
crime scene investigation at issue. Cell site location data showed

that, at almost the same time as the attempted robbery, Hooper’s

cell phone placed a call from the area of the shooting. Crime scene

photos, taken while Duane Court was blocked for the investigation,

depict a vehicle that is consistent with Chisholm’s Chevy Malibu

parked near the apartment where the victims gambled that night.

Chisholm also informed detectives that Hooper was supposed to be

at work at 8:00 a.m. on August 7, not long after the road was

reopened. Hooper’s work receipts showed that he did not actually

clock into work until 9:03 a.m. that morning.

     On October 30, 2015, Hooper was arrested on other charges

while he was driving Chisholm’s car. Chisholm testified that,

following Hooper’s arrest, during a phone call that was being

recorded, Hooper told her that police officers had her car and were

searching it. This prompted Chisholm to ask Hooper if there was

anything in her house that she “need[ed] to worry about.” Hooper

responded that she “needed to check [her] bed and the closet.”

Chisholm checked those areas the next day and took a gun hidden

                                 5
in the box spring under her mattress and a gun magazine that was

in the closet. Chisholm testified, “He called me [again]. I was

supposed to, once I got the gun out of my house, he told me to give it

to his friend Los.” Chisholm removed the gun and the magazine from

her apartment, just before officers arrived to search her apartment.

Chisholm went to a nearby relative’s house; Hooper’s friend, “Los,”

met her there; and she gave Los the gun and magazine. 2 Chisholm

described the gun as a “regular gun” as opposed to a revolver.

     Britney Boston testified as follows. For many years before

Bryan’s murder, Boston knew Hooper from living in the same

neighborhood. Some weeks after Bryan’s murder, Boston overheard

Hooper discuss an attempted robbery with his friend “Los,” and

Hooper said that he “took LB’s life.” Boston heard Hooper say that

one of the men they were robbing grabbed him, they “tussled” and

went “to the ground,” and he shot the man. Boston told a detective

what she had heard, and she picked Hooper out of a photo lineup as


     2  In the July 12, 2017 indictment charging Hooper with murder and other
charges, Chisholm was charged with tampering with evidence. She entered a
guilty plea to that charge and agreed to testify in Hooper’s trial.
                                     6
the person she overheard talking about killing Bryan. Boston also

identified Hooper at trial.

     Malika Spencer testified as follows. She contacted the police

and informed detectives that, on September 16, 2015, as she was

sitting on some exterior stairs in the Fred Wessels Homes complex

in Savannah, she overheard four men talking about a murder.

Spencer overheard one man, later identified as Hooper, tell the other

men that it was a robbery that “went bad” when the victim would

not “give it up” and grabbed Hooper, they “kind of tussled,” and

Hooper shot the victim, because “he didn’t have a choice.” 3 Spencer

was angry that Hooper was “bragging” about shooting the victim

“like it was just another day.” Spencer later picked Hooper out of a

photographic line-up as the individual she overheard talking about

the shooting. Spencer also identified Hooper at trial. Cell site

location data for Hooper’s phone records placed his phone, at the

time Spencer heard Hooper talking about the attempted robbery and


     3  Spencer testified that she asked Boston, her friend whom she was
visiting that evening, who the men were, and Boston identified the man
Spencer heard telling about the shooting as Hooper.
                                   7
the shooting, near the location where she heard him make the

statements.

     Henry Watson testified as follows. While Watson was Hooper’s

cellmate in federal prison in Jesup, Hooper told Watson that he had

been involved in a murder where he tried to rob the victim, he and

the victim “had a tussle, a squabble, and he had to wind up shooting

him.” He told Watson that he was going to “beat the [murder]

charge” because he was wearing a mask during the attempted

robbery, so witnesses could not identify him, and because he was

wearing gloves and washed his hands with tomato juice after the

shooting to remove any gun powder. Hooper also told Watson that

he was in a brown 2010 Malibu that night and that he used a 9mm

gun, which “he like[d] to get up close and personal with.”

     On October 31, 2015, the day after Hooper was arrested on

federal charges, a search warrant was executed at Chisholm’s

apartment. In two shoe boxes in Chisholm’s bedroom closet,

investigators found a gun holster, a Glock backstrap, a Glock 9mm

extended magazine, work receipts with Hooper’s name on them, and

                                 8
multiple latex gloves. Investigators also located black-colored men’s

clothing in Chisholm’s bedroom. Investigators searched Chisholm’s

car and located a fully loaded .45-caliber pistol, a black bucket hat,

a black hoodie, a black jacket with latex gloves in the pocket, a black

bandana, more of Hooper’s work receipts, and a pair of dice.

     Hooper’s and Chisholm’s cell phone records showed that their

phones exchanged text messages on the night of the murder. Cell

site location data showed that, shortly after Bryan’s murder,

Hooper’s and Chisholm’s phones were not together and that

Hooper’s phone was in the area of the crime scene. At 5:24 a.m.,

when Duane Court was blocked, Hooper’s phone texted Chisholm’s

phone, “Ill be there i cant move the car yet,” and she asked where he

was. Hooper’s phone responded, “They still got that sh*t block off im

on skiddaway tho.” An investigator testified that Skidaway Road is

near Duane Court. At 8:06 a.m., shortly after the road block ended,

Hooper’s phone texted Chisholm’s phone that he was on the way.

     Hooper was interviewed by detectives on January 31, 2017,

while he was in federal prison. In his interview, Hooper denied being

                                  9
in the area of the crime scene around the time of the murder. He did

confirm that the 9mm magazine, black clothes, and gloves that were

found in Chisholm’s apartment and car were his.

     1. Hooper contends that he received ineffective assistance of

counsel because his attorney failed to request a jury instruction on

the statutory requirement that a confession must be corroborated to

support a conviction. See OCGA § 24-8-823 (“A confession alone,

uncorroborated by any other evidence, shall not justify a

conviction.”).

     To establish ineffective assistance of counsel, a defendant must

show that his trial counsel’s performance was deficient, which

“requires showing that counsel made errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed the defendant by the

Sixth Amendment.” Strickland v. Washington, 466 U. S. 668, 687

(III) (B) (104 SCt 2052, 80 LE2d 674) (1984). The defendant must

also show that the deficient performance prejudiced the defense,

which requires showing that “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding

                                 10
would have been different.” Id. at 694 (III) (B). “A reasonable

probability is a probability sufficient to undermine confidence in the

outcome.” Id. If an appellant fails to show either deficiency or

prejudice, this Court need not examine the other prong of the

Strickland test. See DeLoach v. State, 308 Ga. 283, 287-288 (2) (840

SE2d 396) (2020).

      Hooper contends that “a proper instruction on the State’s main

evidence” – his confessions – “reasonably could have led to a

different result” because there were no eyewitnesses who identified

him as a participant in the shooting. Although a confession alone

cannot sustain a conviction, “no specific manner of corroboration of

the confession is required, and corroboration in any particular is

sufficient.” Muckle v. State, 302 Ga. 675, 679 (1) (b) (808 SE2d 713)

(2017) (citation and punctuation omitted). In this case, even

accepting Hooper’s premise that his statements about the attempted

robbery and shooting were confessions, his statement that he “took

LB’s life” was corroborated by testimony that the decedent, Bryan,

was known as “LB.” Hooper’s description in his statements

                                 11
regarding a “tussle” during the attempted armed robbery that led to

the shooting was echoed and corroborated by Brown’s eyewitness

testimony. Hooper’s statement that a 9mm handgun was his choice

of weapon “to get up close and personal with” was corroborated by

Brown’s testimony that the robbers rushed at him and Bryan as if

to tackle them, by evidence that the murder weapon was a 9mm

Glock pistol, and by evidence that 9mm pistol accessories were found

in Chisholm’s closet. Hooper’s statement that he could beat a

murder charge because he had worn a mask was corroborated by

Brown’s eyewitness testimony about the assailants’ masks and by

evidence that, in the days after the shooting, Chisholm found a black

bandana in her car, which Hooper had driven on the night of the

shooting. This evidence was sufficient to corroborate Hooper’s

confessions under the applicable standard. See id.

     In addition, the State presented other strongly inculpatory

evidence, which included Hooper’s communications with Chisholm

in the minutes and hours after the shooting that he was unable to

drive home because the street was blocked. These communications

                                 12
dovetailed with an investigator’s testimony that the street where the

shooting occurred was the only one blocked in Savannah that night

and with cell site location data that placed Hooper’s phone in that

area at the time of the shooting. The evidence was further

strengthened by Hooper’s warning to Chisholm, while investigators

were in route to search Chisholm’s apartment, that she needed to

check her bed, where she found his gun and disposed of it before it

could be seized, and by items seized from Chisholm’s closet,

including accessories for a Glock 9mm pistol, the murder weapon.

Because    several   particulars   of   Hooper’s   statements   were

corroborated, and particularly in light of the strength of the State’s

evidence as a whole, he fails to show a reasonable probability of a

different outcome, if the corroboration jury instruction had been

requested and given. See Muckle, 302 Ga. at 679 (1) (b). Hooper’s

ineffective assistance claim therefore fails.

     2. In a related argument, Hooper contends that the trial court

was required, even absent a request, to instruct the jury on the

statutory requirement that confessions be corroborated and that the

                                   13
failure to do so sua sponte was plain error.

      “To show plain error, the appellant must demonstrate that the

instructional error was not affirmatively waived, was obvious

beyond reasonable dispute, likely affected the outcome of the

proceedings, and seriously affected the fairness, integrity, or public

reputation of judicial proceedings.” Clarke v. State, 308 Ga. 630, 637

(5) (842 SE2d 863) (2020) (citation and punctuation omitted).

“Satisfying all four prongs of this standard is difficult, as it should

be. The Court need not analyze all of the elements of the plain error

test when the appellant fails to establish one of them.” Hood v. State,

311 Ga. 855, 866 (2) (860 SE2d 432) (2021) (citations and

punctuation omitted).

     As to the third element, Hooper contends that the instructional

error likely affected the outcome of the proceedings, because the trial

court’s incomplete instruction “left the jury in the dark” about “the

important requirement” that testimony that he made admissions of

guilt after the event “had to be corroborated before [that testimony]

could establish [his] guilt[.]” We conclude, however, that Hooper

                                  14
cannot satisfy the third prong of the plain error test by showing that

the trial court’s failure to give the jury instruction sua sponte on

corroboration of a defendant’s confession likely affected the outcome

of   the   trial   court   proceedings,      because     there    was    ample

corroborating evidence at trial, as well as additional supporting

evidence, as explained above in Division 1. See Clarke, 308 Ga. at

637 (5); English v. State, 300 Ga. 471, 474-475 (2) (796 SE2d 258)

(2017).

      3. Hooper contends that his convictions should be reversed

because the trial court violated his right to a public trial under the

United States and Georgia constitutions by clearing the courtroom

of spectators, at the State’s request, to question a juror who sent a

note to the judge indicating that she was acquainted with a witness

who was in the gallery. 4



      4 See U. S. Const., amend. VI (“In all criminal prosecutions, the accused
shall enjoy the right to a speedy and public trial, by an impartial jury of the
State and district wherein the crime shall have been committed[.]”); Ga. Const.
of 1983, Art. I, Sec., I, Par. XI (“In criminal cases, the defendant shall have a
public and speedy trial by an impartial jury[.]”); Waller v. Georgia, 467 U. S.
39, 48 (II) (B) (104 SCt 2210, 81 LE2d 31) (1984) (“The party seeking to close

                                       15
      The improper closing of a courtroom is a structural error that

requires reversal only if the defendant properly objects at trial and

later raises the issue on direct appeal. See Morris v. State, 308 Ga.

520, 530 (5) (842 SE2d 45) (2020). Because the record reflects that

Hooper did not make a contemporaneous objection to the exclusion

of spectators from the courtroom during questioning of the juror, he

has waived his right to appellate review of the trial court’s action.

See id.

      Judgment affirmed. All the Justices concur.




the hearing must advance an overriding interest that is likely to be prejudiced,
the closure must be no broader than necessary to protect that interest, the trial
court must consider reasonable alternatives to closing the proceeding, and it
must make findings adequate to support the closure.”).
                                       16